EXHIBIT 10.01

 

[logo.jpg] 

 

 



TERM SHEET

 



Consultant

James Scully (“Consultant”)

 

Position

Interim Chief Executive Officer (“CEO”) and principal accounting officer (“PAO”)
(collectively the “Position”) of Neuralstem Inc. (“Company”)

 

Effective Date

August 1, 2018.

 

Base Salary

Consultant will earn $25,000 per calendar month (prorated for partial months of
service) in accordance with the regular payroll practices of the Company (the
“Base Pay”). Consultant will be required to devote his full business time,
attention, skill, and best efforts to the performance of his duties for three
(3) days per week. In addition to the Base Pay, Consultant will earn an
additional $2,000 for each additional day for which he devotes his full business
time and attention (“Daily Retainer”). Consultant will submit a monthly invoice
(“Invoice”) containing Base Pay and itemizing any applicable Daily Retainer to
the chairman of the Company’s Compensation Committee (“Chairman”). The Chairman
will then have 5 days to review (“Review Period”) and approve any amount of
Daily Retainer contained therein or provide any objection, in writing. In the
event an objection is not made within the Review Period, the Daily Retainer
amount will be deemed approved. In the event any amount is disputed, the
undisputed amount of the Invoice will be paid pursuant to the Company’s normal
payroll practices and Consultant and Chairman will work in good faith to resolve
any such dispute. Consultant will also be reimbursed for reasonable, out of
pocket business expenses incurred in performing his duties in accordance with
the Company’s expense reimbursement policies then in effect.

 

 The Term/Early Termination

The term shall be for six (6) months beginning August 1, 2018 and ending on
January 31, 2018 (“Term”) unless terminated earlier, as described herein. The
Company may terminate the agreement upon sixty (60) days written notice to
Consultant. Provided that a Non-T

ermination event has not occurred, Consultant may terminate the agreement with
sixty (60) days written notice.

 

If a Non-Termination event has occurred, Consultant will be required to complete
the Term or in the event: (i) Consultant elects to cease being a service
provider prior to the end of the Term, or (ii) Consultant is Terminated by the
Company for Cause after a Non-Termination event has occurred, Consultant will be
required to pay Liquidated Damages, as defined below.

 

Non-Termination/Liquidated Damages For purposes of the agreement, the exercise
of the Option during the Term will constitute a Non-Termination event. For
purposes of the agreement, Liquidated Damages shall be: (i) the repayment of any
gain from the sale of the shares underlying the Option, or (ii) if Consultant
has not sold the shares, the Company’s ability to repurchase the shares for: (a)
the amount of cash paid by Consultant to purchase the shares or (b) $0.01 in the
event Consultant exercised the Option via a cashless exercise.

 



 

 

 

[logo.jpg]

 

 

Stock Option Grant

On the date hereof (“Grant Date”), the Company will issue Consultant an option
to purchase 250,000 shares of common stock (“Options”). The Option has a term of
five (5) years and an exercise price equal to the closing price on the Grant
Date. The Option vests immediately but is subject to immediate termination in
the event Consultant voluntarily ceases to be a service provider to the Company
or is terminated by the Company for cause prior to the end of the Term.

 

For Cause “Cause” shall mean (i) Consultant’s failure (except where due to a
disability), neglect, or refusal to perform in any material respect Consultant’s
duties and responsibilities, (ii) any intentional or grossly negligent act of
Consultant that has, or could reasonably be expected to have, the effect of
injuring the business of the Company or its subsidiaries in any material
respect, (iii) Consultant’s conviction of, or plea of guilty or no contest to:
(x) a felony, (y) any material violation of federal or state securities laws or
(z) any other criminal charge that has, or could be reasonably expected to have,
a material adverse impact on the performance of Consultant’s duties to the
Company or otherwise result in material injury to the business of the Company or
its subsidiaries , (iv) the commission by Consultant of an act of fraud or
embezzlement against the Company or its subsidiaries; (v) any material violation
by Consultant of the policies of the Company or its subsidiaries , including but
not limited to those relating to sexual harassment or business conduct, and
those otherwise set forth in the manuals or statements of policy of the Company
or its subsidiaries, or (vi)  Consultant’s breach of his employment agreement or
breach of the any confidentiality agreement entered into between Consultant and
the Company.

 

 

 

 

 

[SIGNATURE PAGE TO FOLLOW]

 

 

 



 

 

[logo.jpg] 

 

 

This is a binding term sheet that will bind both the Company and Consultant to
the terms described herein. The undersigned hereby agrees to the terms of this
Term Sheet in its entirety subject to the drafting of definitive documentation
thereto.

 



James Scully       Signature:           Date:                 Neuralstem, Inc.  
      Signature:           By: Sandford Smith         Its: Chairman of the
Compensation Committee         Date:    



 





 

 

 

